Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17608679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1, 15, the copending Application No. 17608679 teaches a method of performing sidelink transmission by a first device 100, the method comprising: 
performing sensing for a plurality of resources, based on a first resource unit including one or more symbols (claim 1); 
selecting a first transmission resource from the plurality of resources, based on the sensing (claim 1); and 
performing the sidelink transmission on the first transmission resource (claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17267739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1, 15, the copending Application No. 17267739 teaches a method of performing sidelink transmission by a first device 100, the method comprising: 
performing sensing for a plurality of resources, based on a first resource unit including one or more symbols (claim 1); 
selecting a first transmission resource from the plurality of resources, based on the sensing (claim 1); and 
performing the sidelink transmission on the first transmission resource (claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-167009 (“Resource reselection”, Ericsson herein R1-167009).

Regarding claim 1, 15, R1-167009 teaches a method of performing sidelink transmission by a first device 100 (UE), the method comprising: 
performing sensing for a plurality of resources, based on a first resource unit including one or more symbols (section 3.1, energy measurement or sensing window of 100 ms or n of PSSCH resources as indicated in section 1; section 2, resource for data transmission form the DMRS symbols); 
selecting a first transmission resource from the plurality of resources, based on the sensing (section 1, 3.1, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources); and 
performing the sidelink transmission on the first transmission resource (section 1, 3.1, UE transmits PSSCH on the subset of resources).


Regarding claim 2, R1-167009 teaches the method of claim 1, wherein the sensing is performed for a resource in which the number of sidelink-related symbols is equal to the number of symbols included in the first resource unit (section 3.1, energy measurement or sensing window of 100 ms or n of PSSCH resources as indicated in section 1 and UE reselecting or selecting resources at time for transmission in the coming 100 ms).

Regarding claim 3, R1-167009 teaches the method of claim 1, wherein the sensing is performed for a resource in which a difference between the number of the sidelink-related symbols and the number of symbols included in the first resource unit is less than or equal to a pre-configured number (section 1, 3.1, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which indicating the difference between the resource in the 100 ms and the number of resources for other UEs that is less than or equal than the current selected resources or the resources in 100 ms as indicated in section 3.2).

Regarding claim 4, R1-167009 teaches the method of claim 1, wherein the plurality of resources are a set of resources in which the number of sidelink-related symbols is equal to the number of symbols included in the first resource unit (section 3.1, energy measurement or sensing window of 100 ms or n of PSSCH resources as indicated in section 1 and UE reselecting or selecting resources at time for transmission in the coming 100 ms).

Regarding claim 5, R1-167009 teaches the method of claim 1, wherein the plurality of resources are a set of resources in which a difference between the number of sidelink-related symbols and the number of symbols included in the first resource unit is less than or equal to a pre-configured number (section 1, 3.1, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which indicating the difference between the resource in the 100 ms and the number of resources for other UEs that is less than or equal than the current selected resources or the resources in 100 ms as indicated in section 3.2).

Regarding claim 6, R1-167009 teaches the method of claim 1, wherein, among the plurality of resources, the first transmission resource is selected from candidate resources selected based on a pre-configured ratio (section 1, 3.1, 3.2, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which the selected resource is the maximum between the number of available resource and S_max).

Regarding claim 7, R1-167009 teaches the method of claim 1, further comprising performing sensing for the plurality of resources, based on a second resource unit including one or more symbols, wherein the number of symbols included in the second resource unit is different from the number of symbols included in the first resource unit (section 1, 3.1, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources and then UE sensing in Resource 1 or the coming 100 ms and transmitting in the next coming 100 ms).

Regarding claim 8, R1-167009 teaches the method of claim 7, wherein, among the plurality of resources, the first transmission resource is selected from a candidate resource selected based on a first ratio related to the first resource unit or a second ratio related to the second resource unit (section 1, 3.1, 3.2, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which the selected resource is the maximum between the number of available resource and S_max).

Regarding claim 9, R1-167009 teaches the method of claim 8, wherein, if a transmission resource related to the number of symbols included in the first resource unit is required in the sidelink transmission, the first transmission resource is selected from candidate resources selected based on the first ratio related to the first resource unit (section 1, 3.1, 3.2, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which the selected resource is the maximum between the number of available resource and S_max), and wherein, if a transmission resource related to the number of symbols included in the second resource unit is required in the sidelink transmission, the first transmission resource is selected from candidate resources selected based on the second ratio related to the second resource unit (section 1, 3.1, 3.2, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which the selected resource is the maximum between the number of available resource and S_max for the next coming 100 ms).

Regarding claim 10, R1-167009 teaches the method of claim 1, wherein the first transmission resource is periodically reserved (section 1, 3.1, 3.2, periodically, e.g. 100 ms).


Regarding claim 12, R1-167009 teaches the method of claim 10, wherein, if the number of sidelink-related symbols included in a first slot in which the first transmission resource is reserved is less than the number of symbols included in the first transmission resource  (section 1, 3.2, 5, arrival of a TB with size larger than the currently selected resources), the sidelink transmission is not performed on the first slot (section 5, “No exceptional rules are introduced for the first resource selection. It is assumed that UE may drop the packet(s) to be transmitted during the first second of operation).

Regarding claim 13, R1-167009 teaches the method of claim 12, further comprising reserving a second transmission resource in a second slot including the sidelink-related symbol, wherein the second slot is adjacent to the first slot (section 1, 3.1, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources and then UE sensing in Resource 1 or the coming 100 ms and transmitting in the next coming 100 ms).

Regarding claim 14, R1-167009 teaches the method of claim 1, wherein the first transmission resource is selected on a resource not related to a channel or signal for communication between a base station and a user equipment (UE) (section 1, 3.1, 3.2, UE reselecting or selecting resources at time for transmission in the coming 100 ms will exclude the resources used by other UEs or subset of resources, which the resources are PSSCH or sidelink resource for communication between UEs that is not channel or signal for communication between a base station and a user equipment (UE)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-167009 (“Resource reselection”, Ericsson herein R1-167009) in view of SRIDHAR et al. (WO 2017116108 herein SRIDHAR).

Regarding claim 11, R1-167009 does not teach the method of claim 10, further comprising transmitting information on a period of the first transmission resource and information on the number of symbols included in the first transmission resource to a second device 200.
But, SRIDHAR et al. (WO 2017116108) in a similar or same field of endeavor teaches transmitting information on a period of the first transmission resource and information on the number of symbols included in the first transmission resource to a second device 200 (par. 265, 266, 267, transmitting information on time/frequency resources and periodicity via a sidelink search broadcast channel (SDBC) and RS for demodulation of a SDBC message).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SRIDHAR in the system of R1-167009 to provide information to second device.
The motivation would have been to acknowledge and synchronize the resource usages between devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Nabil et al. (Performance Analysis of Sensing-Based Semi-Persistent Scheduling in C-V2X Networks) teaches sensing window and selection window (fig. 2).
LI et al. (US 20220007339) teaches sensing window and selection window (fig. 2, 4, par. 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/30/2022